Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant alleges that the rejection based upon Manz and Wallace should be withdrawn due to unexpected characteristics of the claimed invention (Remarks, filed 01 March 2021, page 7).  Particularly, the applicant states, “human hematopoietic cells isolated from a genetically modified mouse, which comprises an engraftment of human hematopoietic cells and a replacement of a mouse TPO gene with a human TPO gene at both alleles of a mouse TPO gene locus, demonstrate an improved capacity for maintenance/and or self-renewal” (Remarks, page 7).  The application points to Figures 12B and 15 from the instant specification as evidence of this unexpected characteristic.  Neither of the references provides a system which is close enough to the claimed double-knockin of TPO; therefore the examiner is unable to provide any evidence that this applicant’s identified characteristics could be predictable.  Therefore, the weight of evidence for secondary consideration is on the side of the applicant.  Accordingly, the examiner withdraws all pending rejections.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
Claims 18-37 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633